Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00866-CV

                        IN THE INTEREST OF E. A. M. V., A CHILD

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02217
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
   Appellant’s brief was due January 3, 2019. Appellant has filed a motion for extension of time
requesting an additional twenty days to file a brief.

    We grant the motion and order appellant’s brief filed by January 23, 2019. This is an
accelerated appeal of an order in a suit for termination of the parent-child relationship that must
be disposed of by this court within 180 days of the date the notice of appeal was filed in the trial
court. See TEX. R. JUD. ADMIN. 6.2. Because of the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court